Citation Nr: 0739597	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that concluded no new and material evidence had 
been submitted.

The RO, in December 1983, denied service connection for the 
veteran's back condition and sent notice to the veteran, in 
February 1984, of the decision and his appeal rights.  The 
veteran filed a notice of disagreement within one year but 
did not submit a timely substantive appeal; therefore the 
rating decision is final.  He filed a claim to reopen in 
August 1998.  The RO declined to reopen the claim in December 
1998 and notified him of his appeal rights.  A subsequent 
claim to reopen was denied by the RO in July 2003, and the 
veteran filed a timely appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice letter provided in this case does not 
fully comply with those requirements.  Thus, the RO should 
send the veteran and his representative a corrective VCAA 
letter that includes a description of the evidence needed to 
substantiate the claim for service connection for a back 
disability based on new and material evidence by informing 
him of the elements required to establish service connection 
that were found insufficient in the prior denial.  In this 
case, the veteran's claim was originally denied in 1983 due 
to lack of evidence of a current disability.

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

Finally, at his hearing before the Decision Review Officer 
and in correspondence submitted to the RO, the veteran 
indicated that he receives treatment at the East Orange VA 
Medical Center in New Jersey.  There is no indication in the 
record that the RO attempted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claim for service connection for a back 
condition.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if service 
connection is granted, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain relevant VA treatment records 
from the VA Medical Center in East Orange, 
New Jersey dating since December 1998.

3.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

